Case 1:20-cv-00064 Document 1-2 Filed on 04/27/20 in TXSD Page 1 of 13




              EXHIBIT B
    Case 1:20-cv-00064 Document 1-2 Filed on 04/27/20 in TXSD FILED
                                                              Page 2 of 13
                                                                                 2019-DCL-02368
                                                                                 4/17/2019 5:22 PM
                                                                                 Cameron County - 103rd District Court
                                                                                 Eric Garza
                                                                                 Cameron County District Clerk
                               LAWRENCE LAW FIRM                                 By Viviana Fuentes Deputy Clerk
                                                                                 32880741
                                   A Professional Corporation

                                      3112 Windsor Rd. #A234
                                        Austin, Texas 78703
                                           (956) 994-0057
                                         (800) 507-4152 fax
April 17, 2019
                                       2019-DCL-02368
Via E-Filing
Eric Garza, District Clerk
Cameron County Courthouse
974 E. Harrison St.
Brownsville, Texas 78520

                 RE:    NEW FILING: Sotero Cepeda, et al v. World Atlantic Leasing, LLC dba
                        Word Atlantic Airlines

Dear District Clerk:

       By this letter, we kindly ask that you file the enclosed petition with request for a jury, and
that you please prepare one citation for the following defendant and return it to us via email to
email address: lawrencefirm@gmail.com

       a.        Defendant, World Atlantic Leasing, LLC is a Florida Limited Liability Company
                 which does business as World Atlantic Airlines and conducts business in
                 Brownsville, Cameron County, Texas. Defendant may be served through its
                 registered agent Tomas Romero, at 6355 NW 36TH ST. SUITE #100, Virginia
                 Gardens, FL 33166 or wherever found.

       If you have any questions, please feel free to contact me directly at 956-792-6286 or by
email at lawrencefirm@gmail.com.

                                                              Warmest Regards,

                                                              /s/ Michael A. Lawrence

                                                              LARRY W. LAWRENCE, JR.
                                                              MICHAEL A. LAWRENCE
                                Elvira S. Ortiz
        Case 1:20-cv-00064 Document 1-2 Filed on 04/27/20 in TXSD Page 3 of 13

                                OFFICE OF THE DISTRICT CLERK
                                 ERIC GARZA
                                                                                                           FILED - 11/5/2019 3:53 PM
                                                                                                           2019-DCL-02368 / 38245210
                                                                                                           ELVIRA S. ORTIZ
                                                                                                           Cameron County District Clerk
                                                                                                           By Christina Hernandez Deputy Clerk
                                 974 East Harrison Street ● Brownsville, TX 78520
                                 (956) 544-0838 ● (956) 544-0841 Facsimile




                                  COVER LETTER REQUEST
 DATE:                         November 5, 2019
 CAUSE NUMBER:                 2019-DCL-2368
 STYLE OF THE CASE:
Sotero Cepeda, et al                                           VS      World Atlantic Leasing, LLC



 ENCLOSED FOR FILING, PLEASE FIND THE FOLLOWING:
 ‫܆‬       Plaintiff’s Original Petition   ‫܆‬             Plaintiff’s                            Amended Petition
 ‫܆‬       Defendant’s Original Answer     ‫܆‬             Defendant’s                            Amended Answer
 ‫܆‬       Our Firm Check in the Amount of
 ‫܆‬       Motion
 ‫܆‬       Order
 ‫܆‬       Judgment
 ‫܆‬       Jury Fee Request and Deposit
 ‫܆‬       Other


 PLEASE INDICATE YOUR REQUEST BELOW:
 ‫܆‬       Request for Issuance of Writ of                                $15.00     Paid By:
            Withholding to Employer
 ‫܆‬       Prepare an Abstract of Judgment                                 $8.00     Paid By:
 ‫܆‬       Prepare a Writ of Execution                                     $8.00     Paid By:
 ‫܆‬       Prepare an Order of Sale                                        $8.00     Paid By:

 ‫܆‬       Prepare Citation and return for Out of County Service
 ‫܆‬       Prepare Citation and have Defendant(s) served by the Sheriff’s Office
 ‫܆‬       Prepare Citation by Certified Mail, Return Receipt Requested
 ‫܆‬       Prepare Citation and have Defendant(s) served by Civil Process Server:
 ‫܆‬
 y       Prepare Citation and return by email to:                hbruno@mmkfirm.com
 ‫܆‬       File among the papers in the above styled and numbered cause
 y
 ‫܆‬       Other:           Please prepare a citation for each defendant in connection with our Petition In Intervention




                                                    Signature:

                                                    ‫܆‬y Attorney            ‫܆‬     Party in the Case        ‫܆‬     Other
                                                    Print Name:           Scott R. Huete




 Received By:           Deputy District Clerk
 Check#                                Cash



 LAST UPDATED ON: 2/23/2015
Case 1:20-cv-00064 Document 1-2 Filed on 04/27/20 in TXSD Page 4 of 13
Case 1:20-cv-00064 Document 1-2 Filed on 04/27/20 in TXSD Page 5 of 13
Case 1:20-cv-00064 Document 1-2 Filed on 04/27/20 in TXSD Page 6 of 13
Case 1:20-cv-00064 Document 1-2 Filed on 04/27/20 in TXSD Page 7 of 13
Case 1:20-cv-00064 Document 1-2 Filed on 04/27/20 in TXSD Page 8 of 13
Case 1:20-cv-00064 Document 1-2 Filed on 04/27/20 in TXSD Page 9 of 13
Case 1:20-cv-00064 Document 1-2 Filed on 04/27/20 in TXSD Page 10 of 13
Case 1:20-cv-00064 Document 1-2 Filed on 04/27/20 in TXSD Page 11 of 13
Case 1:20-cv-00064 Document 1-2 Filed on 04/27/20 in TXSD Page 12 of 13
Case 1:20-cv-00064 Document 1-2 Filed on 04/27/20 in TXSD Page 13 of 13
